DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


           Claims 1 – 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,792,084, U.S. Patent No. 10,048,931, and U.S. Patent No. 10,613,821.  Although the conflicting claims are not identical, they are not patentable distinct from each other because method independent claim 1 of U.S. Patent No. 9,792,084, U.S. Patent No. 10,048,931, U.S. Patent No. 10,613,821 and method and system independent claims of the present application share the following common a method comprising: A system comprising: a sensor in a vehicle to detect a driving condition; and a media selector machine to select, as a selected audio media file, one of a plurality of audio media files to present to a driver based on the driving condition.

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaria et al (Pub. No.: US 2013/0178962 A1; hereinafter DiMaria) in view of Chong et al (Pub. No.: US 2014/0277649 A1; hereinafter Chong)  

               Consider claims 1, and 11, DiMaria clearly shows and discloses a method,  A system comprising: a sensor in a vehicle to detect a driving condition; and a media selector machine to select (paragraphs:0042 and 0047 ); as a selected audio media file, one of a plurality of audio media files to present to a driver based on the driving condition (paragraphs: 0013-0018 and fig. 6 and fig. 7- fig. 10); however, DiMaria does not specifically teach another example for a sensor in a vehicle to detect a driving condition; and a media selector machine to select. 
              In the same field of endeavor, Chong clearly discloses another example for a sensor in a vehicle to detect a driving condition; and a media selector machine to select (paragraphs: 0011-0014, and 0040-0044, and fig. 1, and fig. 2- fig. 3). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Chong into teaching of DiMaria for the purpose of using biometric measurement for detecting the driving condition.   
              
                 Consider claims 3 and 13, Chong clearly shows the method and the system, wherein the media selector machine is to: access user state scores of the audio media files; select a target user state score of the driver; and select the selected audio media file based on 
                 Consider claims 4 and 14, DiMaria and Chong clearly show the method and the system, wherein the target user state score is based on the driving condition (DiMaria: paragraphs: 0029 and 0047; Chong: 0011-0014, and 0040-0044).
                 Consider claims 5 and 15, DiMaria and Chong clearly show the method and the system, wherein the sensor is to determine a fluctuation in a force applied on a steering wheel to detect the driving condition (DiMaria: paragraphs: 0016-0018 and fig. 6 and fig. 7- fig. 10; Chong: 0011-0014, and 0040-0044 and fig. 2).
                 Consider claims 6 and 16, DiMaria and Chong clearly show the method and the system wherein the sensor is to determine use of windshield wipers to detect the driving condition (DiMaria: paragraphs: 0042 and 0047; Chong: 0011-0014, and 0040-0044).
                 Consider claims 7 and 17, DiMaria and Chong clearly show the method and the system, wherein the sensor is to determine brake pedal depression frequency to detect the driving condition (DiMaria: paragraphs: 0042 and 0047; Chong: 0011-0014, and 0040-0044 and fig. 2).                              
                 Consider claims 8 and 18, DiMaria clearly shows the method and the system, wherein the sensor is to determine vehicle direction change frequency to detect the driving condition (DiMaria: paragraphs: 0042 and 0047; Chong: 0011-0014, and 0040-0044 and fig. 2).
                 Consider claims 9 and 19, DiMaria and Chong clearly show the method and the system, wherein the sensor is to determine use of vehicle climate control to detect the driving condition (DiMaria: paragraphs: 0042 and 0047; Chong: 0011-0014, and 0040-0044 and fig. 2).   

               Consider claims 10 and 20, DiMaria and Chong clearly show the method and the system, wherein the media selector machine is to output the selected audio media file for 
Allowable Subject Matter
4.     Claims 2 and 12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcome the above double patenting rejection. 

Conclusion
                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656